DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 12/30/2019.  These drawings are accepted for examination.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupont et al (US 2018/0228550).
Regarding claims 1-3, 8-9, and 12-14, Dupont et al discloses and teaches a surgical control system (Fig 3, 300) including an imaging system (0002 0056), control system (0045-0049), display (0045-0047), and surgical hub for operating surgical devices (0045-0049, 0078, 0098).

The imaging system of Dupont et al includes emission/transmission for emitting electromagnetic radiation including structural radiation (0006-0007, 0100, Claim 1), an image sensor for measuring reflected radiation from a surgical site (0007, 0080, 0100), and is connected to a display for displaying a graphical representation of the surgical system (0045-0048), surgical treatment, as well as a baseline projection/path/action on the display (0041-0043, 0065; and 0048, 0054-0061 for planning and updating steps as the planning progresses to surgical procedure updates). 

The control circuit of Dupont et al includes configuration to generate the image of the site with reflected radiation, determine the action being performed relative to a plan and target, as well as provide updated pathway/surgical planning to guide the surgical action (0058-0065 with updates to the pathway and engagement to set and update the projection/targeting). Finally, the control circuit includes indicating the degree to which the instant surgical treatment varies from a planned surgical treatment (including thresholding the variation (0063, 0065, 0084, 0074 (updates in patient position, 0040-0045, 0008, Fig 1, Fig 2, 4a). 

Regarding claims 4-6, 10-11, and 15-17, Dupont et al disclose the control based on perioperative data and surgical procedure guidance based on perioperative data (0041, 0045-0051, 0061, 0075), including instrument sensor data (tracking 0004, 0041-0045). Finally, the hub including the control system and processing elements includes the surgical system (Fig 1-2).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes references to Komp (US 2020/0222146), Komp et al (US 2020/0188032), Liu (US 2018/0270474), and Sun et al (US 9,547,940) which all disclose and teach a surgical control system including imaging systems, control systems, tracking, registration, and processing of transmitted EMR for setting and updating surgical plans during surgical procedures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793